*524
ORDER

PER CURIAM.
AND NOW, this 28th day of November, 2007, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner, are:
(1) Whether Petitioner’s Motion to Suppress Evidence should have been granted and Petitioner should have acquitted of the charge of Driving Under the Influence where the evidence established that the arresting officer outside his jurisdiction when he first observed [Petitioner], and at all relevant times thereafter, where the arresting officer failed to stop [Petitioner’s] motor vehicle as soon as he allegedly observed the supposed violation or at the first opportunity to do so, and where the arresting officer failed to follow the law regarding the procedure for taking action outside his jurisdiction^]
(2) Whether suppression of the evidence is the proper remedy based on the officer’s violations of the Municipal Police Jurisdiction Act (MPJA), 42 Pa.C.S. Section 8953[?]